Order granting defendant’s motion to frame issues modified by eliminating therefrom the issue therein designated as number “ 8,” and as so modified affirmed, without costs. We are of opinion that issue numbered 8, “ Did the plaintiff, John A. Parsons, between the 1st day of January, 1926, and the 7th day of May, 1934, at divers places in Nassau County and in New York County, State of New York, commit adultery with adult female [sic] women,” is too general and too indefinite, involving as it does a period of more than eight years, and should be eliminated. The other issues, based on the counterclaim as amplified by the bill of particulars, are sufficiently definite and specific and the bill of particulars as served is sufficient as to them. (See Bush v. Bush, 103 App. Div. 588; Weis v. Weis, 123 id. 409; Furthmann v. Furthmann, 155 id. 202.) Since, therefore, the issue numbered 8 will be eliminated and the bill of particulars as to the other issues is sufficient, the order denying appellant’s motion for a further bill of particulars is affirmed. Hagarty, Tompkins and Davis, JJ., concur; Lazansky, P. J., and Carswell, J., dissent, with the following memorandum: The issues numbered 3 to 8 are too indefinite and vague to be sustained. A further bill of particulars in conformity with Furthmann v. Furthmann (155 App. Div. 202) should be oidered.